Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical imaging lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-10 are dependent from claim 1), of an n optical imaging lens, comprising a first element, a second element, a third element, a fourth element, a fifth lens element, a sixth lens element and a seventh lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth, sixth and seventh lens elements having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the first lens element has positive refracting power; the third lens element has positive refracting power and a periphery region of the object- side surface of the third lens element is convex; an optical axis region of the image-side surface of the fourth lens element is convex; an optical axis region of the object-side surface of the sixth lens element is concave; an optical axis region of the object-side surface of the seventh lens element is concave;

lens elements having refracting power of the optical imaging lens consist of the seven lens elements described above; and an effective focal length of the optical imaging lens is represented by EFL, a sum of the thicknesses of all seven lens elements along the optical axis is represented by ALT, a distance from the object-side surface of the sixth lens element to the image-side surface of the seventh lens element along the optical axis is represented by D67, and the optical imaging lens satisfies the inequalities:
(EFL+ALT)/D67 ≤ 4.800; and as recited in claim 11 (with claims 12-20 dependent on claim 11), of an optical imaging lens, comprising a first element, a second element, a third element, a fourth element, a fifth lens element, a sixth lens element and a seventh lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth, sixth and seventh lens elements having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the third lens element has positive refracting power and a periphery region of the object- side surface of the third lens element is convex; a periphery region of the object-side surface of the fourth lens element is concave and an optical axis region of the image-side surface of the fourth lens element is convex; an optical axis region of the object-side surface of the sixth lens element is concave; an optical axis region of the object-side surface of the seventh lens element is concave; lens elements having refracting power of the optical imaging lens consist of the seven lens elements described above; and an effective focal length of the optical imaging lens is represented by EFL, a sum of the thicknesses of all seven lens elements along the optical axis is represented by ALT, a distance from the object-side surface of the sixth lens element to the image-side surface of the seventh lens element along the optical axis is represented by D67, and the optical imaging lens satisfies the inequalities: (EFL+ALT)/D67 ≤ 4.800.
An object of the present invention is to provide an optical imaging lens systems having good imaging quality being capable to provide a shortened system length, a reduced f-number and an enlarged field of view.
The closest prior art reference found is Gong et al (U.S. Patent Pub. 2018/0188486 A1, wherein Gong et al meets all of the claimed invention limitations, including the conditional expression, with a value of 4.42, wherein ALT=3.301; D67=1.724 and EFL=4.319, except for the recited limitation of the third lens being positive refracting power. There is no explicit teaching or an apparent obvious reason to change Gong et al’s negative third lens to a positive lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 54 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 2-26-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to an optical imaging lens, such as for cameras and electronic modules, wherein many of the references are cited because they have similar claimed inventions, and have a common Assignee and/or inventor(s):

		Fukaya			U.S. Patent 11,048,064 B2
		Fukaya			U.S. Patent 11,054,613 B2
		Fukaya			U.S. Patent 11,073,679 B2
		
		Gong et al			U.S. Patent Pub. 2018/0188486 A1
		Jhang et al			U.S. Patent Pub. 2021/0109319 A1
		Jhang et al			U.S. Patent Pub. 2021/0149159 A1
		Jhang et al			U.S. Patent Pub. 2021/0149162 A1
		Liao et al			U.S. Patent Pub. 2021/0278635 A1
		Lian et al			U.S. Patent Pub. 2021/0286154 A1
		Gong et al			U.S. Patent Pub. 2021/0349290 A1
		Lai et al			U.S. Patent Pub. 2022/0163769 A1
		Jhang et al			U.S. Patent Pub. 2022/0163770 A1
		Hu et al			U.S. Patent Pub. 2022/0163771 A1
		Lai et al			U.S. Patent Pub. 2022/0179172 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN A LESTER/Primary Examiner
Art Unit 2872